Citation Nr: 0736990	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  05-05 386	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a left shoulder dislocation.

2.  Entitlement to an initial rating higher than 10 percent 
for residuals of a cold injury, right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


REMAND

The veteran served on active duty from May 1983 to June 2003.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a July 2003 decision by the RO.

The Veterans Claims Assistance Act of 2000 (VCAA imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  In the present case the veteran has not been 
given any VCAA notice.   A remand is needed in order to 
provide the veteran with the required VCAA notice.

The veteran contends in his February 2005 substantive appeal 
that at least a 20 percent rating is warranted for his 
service-connected left shoulder dislocation because there is 
acromioclavicular joint separation.  He contends that at 
least a 20 percent rating is warranted for his service 
connected residuals of right foot cold injury.  He states 
there is pain, local numbness, cold sensitivity, impaired 
sensation, as well as a nail abnormality.  The veteran stated 
he would submit additional evidence on both issues, but he 
has not as yet done so.  

The Board notes that the last VA examinations of the 
veteran's left shoulder and his right foot occurred during 
March 2003.  In view of the fact that the prior examinations 
are now more than four years old, a remand is also needed for 
additional examinations in order to determine the current 
severity of the veteran's service connected disabilities on 
appeal for purposes of evaluating them for increase.     

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the veteran a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2007)) notice letter that complies with 
the recent decision in the case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ask the veteran to 
identify, and provide releases for any 
additional, relevant private treatment 
records that he wants VA to help him 
obtain.  Specifically ask him for copies 
of any medical records in his possession 
that relate to the issues on appeal.  If 
he provides appropriate releases, or 
identifies any VA treatment, assist him 
in obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2007).  The materials obtained, 
if any, should be associated with the 
claims file.

2.  Schedule the veteran for an 
examination with an appropriate VA 
specialist for obtaining a diagnosis of 
the current severity of any residual 
disability resulting from the service-
connected cold injury to the veteran's 
right foot.  Forward the claims file to 
the examiner.  The examiner's report must 
specifically note that the claims file 
was reviewed, including the veteran's 
SMRs.  All appropriate diagnostic tests 
should be conducted.  The examiner should 
note the existence and severity of any of 
the following conditions (reference 
Diagnostic Code 7122):  arthralgia or 
other pain, numbness or cold sensitivity, 
tissue loss, nail abnormalities, color 
changes, locally impaired sensation, 
hyperhydrosis, X-ray abnormalities 
(osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A complete 
rationale must be provided as to all 
findings and any opinions. 

3.  Schedule the veteran for an 
examination of his left shoulder by a VA 
orthopedist to assess the current 
severity of his disability.  The claims 
file must be provided to the examiner, 
and the examiner's report must 
specifically note that the claims file 
was reviewed, including the veteran's 
SMRs.  All appropriate diagnostic tests 
should be conducted.  A detailed 
description of the current severity of 
the veteran's service-connected 
dislocated left shoulder should be 
provided.  All appropriate ranges of 
motion the the affected joint(s) should 
be provided, including the measurement of 
any limitations due to pain, weakness, or 
fatigability (DeLuca).  Referral to a VA 
neurologist and obtaining of an EMG study 
should be accomplished if deemed 
appropriate.    A complete rational 
should be given as to all findings and 
any opinions. 
  
4.  The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).

5.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007). 



________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007). 


